Exhibit 99.1 ONEOK Partners GP, L.L.C. CONSOLIDATED BALANCE SHEET (Unaudited) June 30, 2009 Assets (Thousands of dollars) Current assets Cash and cash equivalents $ Accounts receivable, net Affiliate receivables Gas and natural gas liquids in storage Commodity exchanges and imbalances Derivative financial instruments (Notes C and D) Other current assets Total current assets Property, plant and equipment Property, plant and equipment Accumulated depreciation and amortization Net property, plant and equipment Investments and other assets Investments in unconsolidated affiliates Goodwill and intangible assets Other assets Total investments and other assets Total assets $ Liabilities and member’s equity Current liabilities Current maturities of long-term debt $ Notes payable (Note E) Accounts payable Affiliate payables Commodity exchanges and imbalances Other current liabilities Total current liabilities Long-term debt, excluding current maturities Due to ONEOK (Note H) Deferred credits and other liabilities Deferred income taxes Other deferred credits Total deferred credits and other liabilities Commitments and contingencies (Note G) Member’s equity Paid in capital Accumulated other comprehensive income Retained earnings Total ONEOK Partners GP, L.L.C. member’s equity Noncontrolling interests in consolidated subsidiaries Total member’s equity Total liabilities and member’s equity $ See accompanying Notes to Consolidated Balance Sheet. ONEOK Partners GP, L.L.C. NOTES TO CONSOLIDATED BALANCE SHEET (Unaudited) A.NATURE OF OPERATIONS In this report, references to “we,” “us,” and “our” refer to ONEOK Partners GP, L.L.C. and its subsidiaries. ONEOK Partners GP, L.L.C. (ONEOK Partners GP), a Delaware limited liability company, is a wholly owned subsidiary of ONEOK, Inc. (ONEOK).ONEOK Partners GP owns 100 percent of ONEOK Partners, L.P.’s (ONEOK Partners) two percent general partner interest.Additionally, ONEOK Partners GP owns 500,000 limited partner units of ONEOK Partners. Balance Sheet Presentation - As general partner, we consolidate ONEOK Partners and its subsidiaries.Our accompanying unaudited interim Consolidated Balance Sheet has been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) and reflects all adjustments that, in our opinion, are necessary for a fair presentation of our financial position as of June 30, 2009.All such adjustments are of a normal recurring nature. The unaudited interim Consolidated Balance Sheet and related Notes should be read in conjunction with the Consolidated Balance Sheet and related Notes of ONEOK Partners GP presented as Exhibit 99.1 to the ONEOK Partners Annual Report on Form 10-K for the year ended December 31, 2008, as filed with the Securities and Exchange Commission on February 25, 2009. Business Operations - ONEOK Partners is engaged in the gathering, processing, storage and transportation of natural gas in the United States and owns natural gas liquids systems that connect natural gas liquid supply in the Mid-Continent and Rocky Mountain regions with key market centers.
